Title: Presidential Proclamation, 16 May 1816
From: Madison, James
To: 


By the President of the United States.
 May 16, 1816

Whereas by the Act of Congress passed the 26th. of March 1804, entitled "An Act making provision for the disposal of the public lands in the Indiana Territory, and for other purposes;" and by the Act passed the third of March 1805, supplementary to the Act above recited, it was enacted, that a Land Office should be established at Kaskaskia, for the disposal of certain lands described in the said Acts: And whereas by the Act of Congress passed the 21st. of February 1812, entitled "An Act to establish a Land District in the Illinois Territory, east of the district of Kaskaskia, and to attach certain public lands to the District of Jeffersonville" it was enacted, that a Land Office should be established at Shawneetown, for the sale of the public lands in the District of Kaskaskia which lie East of the third principal Meridian Line: And Whereas by the Act of Congress passed the 29th. of April 1816, entitled "An Act to establish a Land District in the Illinois Territory, north of the District of Kaskaskia," it was enacted that a Land Office should be established at Edwardsville, in Madison County Illinois Territory, for the sale of the public lands in the district of Kaskaskia which lie north of the Base Line in said Territory: And Whereas it was further enacted by the Acts above recited that the Said lands with exception of lands reserved by Law for Schools & Seminaries of Learning, or for the use of Salines, or reserved to satisfy private claims, or reserved for other purposes, or having Lead Mines or Salt Springs upon them, should be offered for sale to the highest bidder, on such day or days as should, by a proclamation of the President of the United States be designated for that as have been, or might be by law provided for the lands sold north of the River Ohio and above the mouth of Kentucky River.Wherefore, I, James Madison, President of the United States in conformity with the provisions of the acts above recited, Do hereby declare and make known that public sales of the said lands, with the exception of such as have been reserved or appropriated by Law, or have upon them Salt Springs or Lead mines, or have been heretofore offered at public sale, shall be held at Kaskaskia in the Illinois Territory, on the Second Monday in October next; at Edwardsville in the Illinois Territory on the fourth Monday in October next; and at Shawneetown in the Illinois Territory, on the Second monday in November next: that the Sales shall be held under the direction of the Registers of the Land Offices and Receivers of Public Monies for the said districts, respectively, that the sales in each district shall continue till the lands have been offered for Sale.Given under my hand, the sixteenth day of May 1816


By the President(signed)James Madison
(signed) Josiah MeigsCommissioner of the General Land Office.


